DETAILED ACTION
Claims 1-5 and 11-15 are considered in this office action. Claims 6-10 and 16-20 have been withdrawn. Hence Claims 1-5 and 11-15 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Patel et al. (US2019/0049948) in view of Weinstein-Raun (US2018/0088571)and in further view of Zhang et al. (US2019/0121357) and herein after will be referred as Patel , Weinstein-Raun and Zhang respectively. 

Regarding Claim 1, Patel teaches a method for initiating a request for remote support for an autonomous drive system of a vehicle (Para [0070] and Fig. 5 Line 1-3: “FIG. 5 is a flow diagram 500 illustrating a process 500 for teleoperating a vehicle with the vehicle operation system 100 of FIG . 1 according to some embodiments”), the method comprising: 
receiving, from the vehicle at a remote support system, a request for remote support (Para [0073] Line 6-10 : Based on autonomy distress , a pass / fail criteria is implemented at decision block 503 that can determine failure or low confidence of autonomy performance fidelity . For example, the pass / fail criteria can be based on conditions associated with the teleoperation trigger type 310 of FIG. 3 , such as sensor blindness , poor confidence in planned paths due to ambiguous scenarios , etc : here trigger type is interpreted as receiving the request by the vehicle at the remote center); 
responsive to the request, initiating a support connection between the vehicle and the remote support system (Para [0026] Line 1-5 : “The autonomous vehicle 102 and the teleoperation center 106 ( e . g., the servers 112 thereof) can communicate information over a network 114. The network 114 can include wired or wireless networks connecting various devices for communicating or exchanging data”) 
Based on autonomy distress , a pass / fail criteria is implemented at decision block 503 that can determine failure or low confidence of autonomy performance fidelity . For example, the pass / fail criteria can be based on conditions associated with the teleoperation trigger type 310 of FIG. 3 , such as sensor blindness , poor confidence in planned paths due to ambiguous scenarios , etc : here underlined phrase is interpreted as sensor information relating to state of the vehicle);
 analyzing the sensor information to determine an urgency metric associated with the state of the vehicle (Para [0074] Line 3-14: “A failing determination, representing conditions inadequate for full - autonomous operation, can lead to a fail - safe or fail - operation arbitration at decision block 504 at which the nature, severity, and temporal characteristics of the distress signals are considered in selecting either a fail - safe at block 506 (e. g. , representing conditions associated with more immediate safety risks , such as sensor obstruction or failure ) or a fail - operational mode at block 505 ( e . g . , representing conditions associated with less immediate safety risks , such as a failure associated with a system or process that has a redundant counterpart or a slowly deflating tire” :  here deflating tire information may be considered as less urgent than a sensor failure which will be considered more urgent type ); 

determining, 

    PNG
    media_image1.png
    232
    630
    media_image1.png
    Greyscale


Patel further teaches responsive to  

Weinstein-Raun teaches the remote support system (# 500 Para [0049] and Fig5 
“FIG. 5 depicts an exemplary embodiment of a remote assistance system 500 suitable for remotely assisting one or more autonomous vehicles 502 (e.g., vehicle 10, 400) communicatively coupled to a communications network 508. The remote assistance system 500 includes a remote server 504 coupled to the network 508 and one or more remote computing devices 506 coupled to the network 508 that may be utilized by a human user to manually provide remote assistance responses to remote assistance requests generated by a vehicle 502.” Emphasis Added).
504 pushes or provides autonomous assistance response policy to the various remote computing devices 506, which in turn, apply the autonomous assistance response policy to the received assistance request state data to determine a recommended action presented at the remote computing device 506 for review or confirmation by a human user prior to the remote computing device 506 instructing or commanding the vehicle for the recommended action.” Here recommended action is interpreted as remote drive guidance).

Zhang teaches voice communication between the remote support system and the passenger of the vehicle (Para [0040] : “The passenger may verbalize the instruction to change the temperature to a voice-control interface including a microphone, or may interact with a touch screen or button to instruct the change, for example.” Here instructing the change is interpreted as having voice communication established between the remote system and the passenger .)

Hence, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Weinstein-Raun and Zhang to include a communications connection accessible to a passenger of the vehicle; receiving communications from the passenger via the communications connection; determining based on the communications from the passenger, whether to initiate a remote 

Similarly Claim 11 is rejected on similar rational. 	

Regarding Claim 2, Patel in view of Zhang teaches the method of claim 1. Patel further teaches further comprising: responsive to determining that the urgency metric exceeds the predefined threshold, provide the remote guidance to the vehicle (Para [0075] Line 9-12: “The automated driving system can execute the immediate stop 338 based on recognizing certain scenarios or conditions or when the safety status is outside of an allowable threshold”: here outside of an allowable threshold is interpreted as urgency metric exceeding predefined threshold).  

Similarly Claim 12 is rejected on similar rational. 	

Regarding Claim 3, Patel in view of Weinstein-Raun  and in further view of Zhang teaches the method of claim 1. Zhang teaches multiple of scenarios / request by the passengers to the remote support and one of them is about providing route guidance in response to the passenger request and would be obvious to an ordinary person skilled in the art once the guidance is completed or once the request is completed, to terminate the connection between the vehicle and the remote support/ service. 

Hence It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel and Zhang to incorporate the teachings 

Similarly Claim 13 is rejected on similar rational. 	

Regarding Claim 4, Patel in view of Weinstein-Raun  and in further view of Zhang teaches the method of claim 1. Zhang teaches wherein receiving the request for remote support comprises: receiving a code from a computer device relating to relating to a bar code, QR code, RFID tag, or other code visible on the vehicle, the code encoding identifying information associated with the vehicle (Para [0049] : “ In some implementations , the request authentication module 310 may analyze data associated with the request to determine that the request is from an associated vehicle , such as the autonomous vehicle 102 , from an authorized service system , such as the system 120 , or from an authorized user device , such as the user device 118 . In some instances, requests may include tags, unique identifiers, or other information that may be verified by the request authentication module 310, e. g., by comparing the information to information in a request generation module configured to generate requests to change attributes of a vehicle, such as the autonomous vehicle 102”).

Similarly Claim 14 is rejected on similar rational. 	

Regarding Claim 5, Patel in view of Weinstein-Raun  and in further view of Zhang teaches the method of claim 1. Patel also teaches further comprising: analyzing the state of the vehicle to determine whether to activate an emergency stop system of the vehicle; and responsive to “The automated driving system can execute the immediate stop 338 based on recognizing certain scenarios or conditions or when the safety status is outside of an allowable threshold”: here outside of an allowable threshold is interpreted as analyzing the state of the vehicle).

Similarly Claim 15 is rejected on similar rational. 	

Response to Arguments
Applicant’s arguments with respect to 112b rejection of claims 4 and 14 have been found persuasive and the rejection have been withdrawn.
Applicant’s arguments with respect 103 prior art rejection of claims 1 and 11 have been considered but are moot because amendments necessitated the new ground of rejection. The applicant primarily argues that Patel and Zhang fails to teaches the remote support system and the voice communications. 
The examiner respectfully disagree with the applicant’s assertion. Due to the new amendments , the examiner is citing new prior art Weinstein-Raun which clearly teaches the remote support system #500 as explained in detail above and the Zhang prior is only being used to disclose the communication type which is voice communication . Weistein-Raun clearly teaches the a remote support system which is communicate with the passenger in the vehicle before applying the recommended action which is interpreted as remote guidance of the vehicle. 
The examiner believes he have responded to all the arguments presented by the applicant at this time . However if the applicant thinks the examiner have mistakenly not responded to any arguments, the applicant is kindly requested to contact the examiner directly via Phone to expedite the response.
Conclusion
Please refer to PTO-892 for reference cited and other relevant prior arts. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABDHESH K JHA/Primary Examiner, Art Unit 3668